                                           20 Filed 03/19/21
            Case 1:20-cv-07415-RA Document 21       03/18/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
SHANGHAI SHENDA II LLC,

                                    Plaintiff,

                    -against-                                              Case # 1:20-CV-07415

STEVEN FEINSTEIN,

                                     Defendant.
-----------------------------------------------------------------------X

                                     JOINT MOTION TO DISMISS

        Plaintiff Shanghai Shenda II LLC (“Plaintiff”) and Defendant Steven Feinstein

(“Defendant” and with Plaintiff, the “Parties”) have entered into a settlement agreement that fully

resolves the claims in Plaintiff s complaint. Pursuant to Rule 41(a)(2) of the Federal Rules of Civil

Procedure, the Parties hereby move the Court to “So Order” the Stipulation of Settlement, which is

annexed hereto as Exhibit A, and further move the Court to dismiss this action while retaining

jurisdiction under the authority of Kokkonen v. Guardian Life Insurance Company of America, 511

U.S. 375 (1994), and its progeny, to enforce the terms of the Stipulation of Settlement or resolve

any disputes thereunder. The Stipulation of Settlement is incorporated by reference into the present

motion and the Parties request that the Court incorporate the terms of the Stipulation of Settlement

into its dismissal order. The Parties state that the terms of this request for dismissal are proper

pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure.

        WHEREFORE, the Parties respectfully move the Court, under Rule 41(a)(2) of the Federal

Rules of Civil Procedure, to “So Order” the Stipulation of Settlement and dismiss this action while

retaining jurisdiction to enforce the terms of the Stipulation of Settlement or resolve any disputes

thereunder.
                                        20 Filed 03/19/21
         Case 1:20-cv-07415-RA Document 21       03/18/21 Page 2 of 2




Dated:          2021

KURZMAN EISENBERG CORBIN & LEVER, LLP       LAW OFFICE OF ROBERT B. MARCUS P.C.




    JeffreyS. Peters, Esq.
Attorneys for Plaintiff                     Attorneys for Defendant
One North Broadway, 12th Floor              One North Broadway, Suite 412
White Plains, New York 10601                White Plains, New York 10601
(914) 285-9800                              (914) 831-9911



·_, .
I'•




                                        2
